PAPADAKOS, Justice,
dissenting.
Because I view this action as frivolous and a complete waste of judicial resources, as well as a burden on the electoral process, I vigorously dissent.
My colleagues, in permitting juveniles of any age to run for a minor judicial office, and then suggesting that juveniles do not have the qualifications to serve, once elected, is inane.
My colleagues believe that, since the Constitution of Pennsylvania and the Election Code do not expressly restrict candidacy to age limits, a juvenile of any age may be a candidate. It seems to me that my colleagues have thrown all reason to the winds. If you can’t serve, you can’t run. It is as simple as that to me!
By not setting an age limitation, the legislature has in fact permitted persons of any age to run for the office. I find this to be unreasonable and capricious in that:
an age qualification must be such as to so limit the electorate’s field of choice in that respect as either, altogether to prevent the filling of the office, or to establish a basis of classification as to age which bears no rational relationship to the functions and requirements of the office to be filled. For example, an age limit which is so extreme in either direction as to render the office available only to juvenile ineptitude or senile incompetence would be manifestly arbitrary and capricious.... The functions of a judicial officer such as a magistrate, which demand, for their acceptable discharge, the exercise of powers of intellect, judgment and sagacity which are ripened by time and developed by experience, manifestly justify the establishment of an age qualifi*350cation for the office____ This question is left by law to the wisdom of the Legislature. Within the limits of reason its judgment is final, ...
Commonwealth ex rel. Kelley, District Attorney, v. Keiser, 340 Pa. 59, 16 A.2d 307 (1940).
When the action or inaction of the legislature creates an absurd result, such as permitting juveniles from date of birth to clutter up the election ballot with their candidacies, it is time for this court to act.
Although time restraints have prevented me from doing an exhaustive search of the authorities, I have discovered that there appears to be a universal rule that a person under the age of adulthood cannot hold the office of district justice. 47 Am.Jur.2d, § 6. I believe that Pennsylvania is still part of the universe.
For the foregoing reasons, I dissent and would affirm the lower court.